             Case 1:20-cv-04896-PAC Document 37 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

AMUR EQUIPMENT FINANCE, INC.,

                                                  Plaintiff,               20   Civ. 04896     (PAC)

                         - against -                                       DEFAULT JUDGMENT


AINS NASHVILLE, LLC et al
                                                   Defendant(s).
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                    This action having been commenced on                   June 25, 2020     by the filing of the

Summons and Complaint, and a copy of the Summons and Complaint having been personally served

on the defendant(s), Brian Mazza                                                     , on July 15,2020

by (STATE SPECIFICALLY HOW SERVICE WAS MADE ON DEFENDANT) personal

service on Brian Mazza                      , and a proof of service having been filed on July 21, 2020 and

the defendant not having answered the Complaint, and the time for answering the Complaint

having expired, it is

                    ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment

against defendant in the liquidated amount of $248,964.13 with interest at 18% from December

15, 2019 amounting to $31,920.20 plus costs and disbursements of this action in the amount of

$863.00 amounting in all to $281,747.33.

Dated: New York, New York
          9/8/2020

                                                                                   U.S.D.J.




SDNY Web 5/99
